Citation Nr: 1534825	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-12 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.

2.  Entitlement to service connection for a chronic right knee disability, claimed as secondary to service-connected DJD of the left knee.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a chronic right shoulder disability.

6.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a chronic left shoulder disability. 

7.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a chronic low back disability.

8.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1975 to May 1981.

The present matters comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Pittsburgh, Pennsylvania, VA Regional Office (RO), which granted the Veteran a compensable 10 percent evaluation for DJD of the left knee, effective November 17, 2007 (i.e., the date on which he reopened his claim for a rating increase) and denied his claim for service connection for a chronic right knee disability (claimed as secondary to his service-connected left knee disability).  In February 2013, the Board remanded these matters to the RO for additional evidentiary and procedural development.  Following this development, the 10 percent evaluation assigned to the Veteran's left knee DJD and the denial of VA compensation for a right knee disability were confirmed in a June 2013 rating decision/supplemental statement of the case.  The case was returned to the Board in June 2013 and the Veteran now continues his appeal.

The Veteran has initiated the process of appealing a June 2013 rating decision denying service connection for hypertension and a January 2015 rating decision denying service connection for tinnitus and a chronic right shoulder disability, and denying his application to reopen his previously denied claims for VA compensation for bilateral hearing loss, a chronic left shoulder disability, and a chronic low back disability for failure to submit new and material evidence.  For the reasons discussed below in the REMAND portion of this decision, these aforementioned issues are REMANDED to the Agency of Original Jurisdiction (AOJ) over the current appeal.


FINDINGS OF FACT

1.  DJD of the left knee is currently manifested by pain and pain on motion and use, with the presence of mild degenerative changes on X-ray imaging, extension to 10 degrees and limitation of flexion to no less than 75 degrees due to onset of pain and pain flare-ups, including after repetitive use.

2.  A chronic right knee disability did not have its onset during active military service.

3.  The current chronic right knee disability is not etiologically related to, nor is it permanently worsened beyond its natural progression by service-connected left knee DJD.

 
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent have not been met for left knee DJD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5257-5261 (2015).

2.  A chronic right knee disability was not incurred, nor is it presumed to have been incurred in active duty and is not proximately due to, nor is it aggravated by a service-connected disability including DJD of the left knee.  38 U.S.C.A. §§ 1111, 1112, 1113,1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

As relevant to the matters adjudicated on merits herein, the claims for service connection for a right knee disability and a rating increase for left knee DJD were filed in November 2007.  A VCAA notice letter addressing these issues was dispatched to the Veteran in March 2008, prior to the initial adjudication of these claims in the June 2008 rating decision now on appeal.  The aforementioned VCAA notice letter addressed these claims and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the claims decided herein, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection and increased rating claims adjudicated herein.  

As pertinent to the Veteran's claims addressed on the merits, the Board finds that the Veteran's relevant service and post-service medical records from private and VA sources have been obtained and associated with the evidence.  Clinical evidence relating to the state of the Veteran's service-connected left knee for the pertinent period from the date of his claim for a rating increase to the present are included in the claims file.  Otherwise, the claimant and his representative have not indicated that there was any outstanding pertinent clinical evidence that must be obtained.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

During the pendency of the claim, the Veteran underwent VA examinations in March 2008, and again in April - May 2013, in which the severity of the left knee was assessed and nexus opinions addressing the right knee issue were obtained.  The clinical evaluations and opinions obtained were accompanied by an adequate discussion of the facts and a supportive rationale predicated on the pertinent medical history of the case.  When viewed collectively, there are no deficits present which, on their face, render these opinions unusable for purposes of adjudicating the claims decided on the merits herein.  Thusly, the Board finds that the aforementioned VA examination reports and the clinical assessments and nexus opinions obtained are adequate for adjudication purposes with respect to the matters that will be decided on the merits.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A remand for further evidentiary development or corrective action with regard to these issues is unnecessary.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the service connection and increased rating claims decided herein, and thus no additional assistance or notification is required with respect only to these specific matters.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of these claims, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal with respect to these aforementioned matters is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal regarding the claims for a rating increase for DJD of the left knee and service connection for a right knee disability.

II.  Entitlement to an increased rating in excess of 10 percent for DJD of the left knee.

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155 (West 2014).  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2 (2015).  A staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).

If two ratings are applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant, however.  38 C.F.R. § 4.3 (2015).  The claimant thus prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against an increased rating.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making this determination, the probative value of all of the evidence must be assessed.  38 C.F.R. § 4.6 (2015).

Persuasive and unpersuasive evidence must be identified, and reasons must be provided for rejecting evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Only the most relevant evidence need be discussed, even though all the evidence must be reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  This includes evidence dated beginning one year prior to an increased rating claim [38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015)] as well as evidence dated even earlier that sheds light on the disability during the timeframe on appeal [38 C.F.R. § 4.1 (2015)].

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015).  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  Id.; 38 C.F.R. § 4.59 (2015).  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45 (2015).  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.40, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's left knee disability, diagnostically rated as degenerative joint disease, has been assessed using Diagnostic Codes 5257, 5260, 5261, and 5010-5260 thereunder.  In addition to these, all other potentially applicable Diagnostic Codes must be considered.  The Diagnostic Code utilized indeed depends on the Veteran's particular history, diagnosis, and symptoms.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change in Diagnostic Code generally is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The exception is when the rating under a particular Diagnostic Code is protected because it has been in effect for 20 or more years, which is not the current situation in this specific case.  38 C.F.R. § 3.951(b) (2015); Murray v. Shinseki, 24 Vet. App. 420 (2011).

Diagnostic Code 5010 addresses arthritis due to trauma.  It calls for assessment as degenerative arthritis.  Degenerative arthritis (hypertrophic or osteoarthritis) is the subject of Diagnostic Code 5003.  It, like traumatic arthritis, requires establishment by X-ray findings.  Rating on the basis of limitation of motion under the appropriate Diagnostic Code(s).  If that results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  There must be objective confirmation in this regard with findings such as swelling, muscle spasm, or painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.  

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, flexion limited to 45 degrees warrants a 10 percent rating.  A 20 percent rating is assigned for flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  Normally, flexion is to 140 degrees.

Diagnostic Code 5261 concerns limitation of extension of the leg.  Extension limited to 5 degrees merits a noncompensable rating.  A 10 percent rating is assigned for extension limited to 10 degrees, and a 20 percent rating for extension limited to 15 degrees.  Extension limited to 20 degrees calls for a 30 percent rating.  A 40 percent rating requires extension limited to 30 degrees.  The maximum 50 percent rating is reserved for extension limited to 45 degrees.  Normally, extension is to zero degrees.  

Diagnostic Code 5256 pertains to ankylosis of the knee.  A 30 percent rating is warranted for a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  In flexion between 10 and 20 degrees warrants a rating of 40 percent, while in flexion between 20 and 45 degrees warrants a 50 percent rating.  The maximum 60 percent rating is reserved for an extremely unfavorable angle in flexion at 45 degrees or more.  

Diagnostic Code 5257 addresses other knee impairment due to recurrent subluxation or lateral instability.  A 10 percent rating is for slight impairment.  A 20 percent rating is for moderate impairment, and the maximum 30 percent rating is reserved for severe impairment.

The subject of Diagnostic Code 5258 is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The rating for such is 20 percent.  

Diagnostic Code 5259 establishes a 10 percent rating for symptomatic removal of semilunar cartilage.  

Diagnostic Code 5262 is for impairment of the tibia and fibula.  A 10 percent rating requires malunion with slight knee or ankle disability.  Malunion with moderate knee or ankle disability merits a 20 percent rating, and malunion with marked knee or ankle disability is assigned a 30 percent rating.  The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace.  

Lastly, Diagnostic Code 5263 calls for a 10 percent rating for genu recurvatum.

Pyramiding, rating the same symptom of a disability under different Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14 (2015).  Yet ratings under different Diagnostic Codes are warranted for separate and distinct symptoms.  Symptoms cannot overlap, in other words.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Separate ratings are assigned, for example, where there is limitation of flexion and of extension.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2004).  Separate ratings also are assigned for arthritis or limitation of motion and for some other condition.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

In VAOPGCPREC 23-97, VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2015).  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional disability.

Service treatment records show that the Veteran sustained a left knee injury during active duty while engaged in athletic activities.  He was awarded service connection and a noncompensable evaluation for a left knee disability by rating action dated in August 1993.  The present appeal stems from his claim for a rating increase, which was received by VA on November 17, 2007.  The rating decision on appeal granted a 10 percent evaluation for DJD of the left knee, effective November 17, 2007.  The evidence pertinent to the one-year period prior to the date of claim (i.e., November 17, 2006) to the present includes the Veteran's general assertion that his left knee disability has become increasingly symptomatic and prevents him from working effectively in his vocation in the heating and cooling systems industry.

Clinical evidence pertinent to the claim period includes the reports of VA examinations conducted in March 2008 and April 2013 and private medical reports dated 2008 - 2012, which show that the Veteran complained of constant and daily nagging left knee pain that was sharp at times.  Treatment was with non-prescription Tylenol, with two 325 milligram tablets daily to relieve pain, and 27 prior sessions of chiropractic manipulation with ultrasound and electric stimulation therapy, the use of an elastic knee brace, special exercises, and steroid injections.  No history of left knee surgery was indicated.

Examination in March 2008 shows, in pertinent part, that the Veteran's left knee was aggravated by bending it and being on his knees while pursuing his full-time career as a steamfitter in the air conditioning and heating industry.  He used a foam pad under his knees when he needed to work on them.  No assistive devices were used by the Veteran when ambulating.  Ambulation was normal.  Examination revealed callous formation on both knees, consistent with his reported history of working on his knees as a steamfitter. Crepitus of the left knee was observed.  His left knee was stable, with flexion to 140 degrees and extension to zero degrees, flexion limited by flare-up of pain at 75 degrees following repetitive motion testing and weightbearing.  He was deemed to be independent in his activities of daily living and reported that he coached his son's athletic team, mowed his lawn, and washed his car.  Occupational impact of his left knee disability was that he experienced pain when kneeling down to work and his left knee was more symptomatic at the end of the workday.  Major functional impact was chronic knee pain.  X-rays of the left knee revealed minimal degenerative changes of the anterior compartment and enthesophytes of the anterior-superior aspect of the patella.  The diagnosis was mild left knee DJD.

The report of an April 4, 2013 VA orthopedic examination revealed, as relevant, flexion of the Veteran's left knee to 130 degrees and extension to 10 degrees following repetitive testing, with no evidence of left knee joint instability on objective testing.  The occupational impact of his left knee was that pain and limitation of motion made it difficult for him to climb ladders and work on his knees and thusly adversely impacted his ability to perform in his vocation in the heating and cooling industry.  (The examiner's opinion also contemplated the effects of the Veteran's nonservice-connected right knee which, in addition to producing the same occupational effects as the left knee described above, was also additionally described as being unstable and productive of additional occupational and functional impairment due to this instability.)

The Board has considered the foregoing evidence and concludes that it does not present a disability picture, as it relates to the Veteran's service-connected left knee DJD, that supports the assignment of an evaluation in excess of 10 percent based on impairment due to pain, pain on motion, and limitation of motion.  Objective evidence relevant to the period from November 17, 2006, onwards, shows that the service-connected left knee DJD is manifested throughout this period by pain and pain on motion and use, with the presence of only mild degenerative changes on X-ray imaging, with extension to 10 degrees and limitation of flexion to no less than 75 degrees due to onset of pain, including after repetitive use.  The demonstrated limitation of left knee motion on extension to only 10 degrees warrants the assignment of 10 percent evaluation, whereas the limitation of flexion to 75 degrees is not compensable under Diagnostic Codes 5260 - 5261.  Although the limitation of extension to 10 degrees was not objectively demonstrated until VA examination on April 4, 2013, the 10 percent rating assigned prior to April 4, 2013, was predicated on the minimum 10 percent evaluation assigned on the basis of left knee pain and pain on motion with radiographic demonstration of mild degenerative arthritic changes, per Diagnostic Code 5003-5010.  Thusly, the 10 percent evaluation assigned for left knee DJD throughout the pertinent period of the present claim is appropriate and the evidence does not warrant the assignment of a higher evaluation in excess of this.  As there is no objective evidence of left knee joint instability, assignment of a separate compensable evaluation on the basis of Diagnostic Code 5257 is not warranted.  The claim for a rating in excess of 10 percent for DJD of the left knee is therefore denied.  As the evidence is not in relative equipoise regarding the merits of this issue, the benefit of the doubt is not for application in this case.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notwithstanding the foregoing determination, a rating in excess of the assigned schedular evaluations for the Veteran's service-connected left knee disability addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  The United States Court of Appeals for Veterans' Claims (Court) has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In the current appeal, the Board finds that there is no evidence that the Veteran's service-connected left knee disability currently at issue (i.e., left knee DJD) has presented such an unusual or exceptional disability picture at any time during the pendency of the claim so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2015).  Specifically, the evidence of record does not indicate the Veteran is frequently hospitalized for his left knee disability.  Furthermore, the evidence indicates that his left knee disability by itself does not render him unable to pursue his career.  The Board notes that the left knee disability has an adverse impact on his occupational capacity, especially as his duties as a steamfitter require him to climb ladders and be on his knees, but the specific effects of the service-connected left knee disability, by itself, do not indicate marked interference with employment so as to render impractical the application of the regular schedular standards.  The Board notes at this juncture that the Veteran's nonservice-connected right knee disability was also noted to produce impairment of his capacity to perform his duties as a steamfitter due to right knee pain, limitation of motion, and instability.  Therefore, the Board cannot concede that the Veteran's left knee DJD, which is his only service-connected disability at the present time, is productive by itself of marked interference with his employment capacity.  The criteria of the applicable rating schedules are therefore deemed to adequately contemplate the Veteran's present level of impairment due to the left knee disability at issue, as individually considered.  Higher ratings are available for this disability, but for the reasons described in the above decision, these higher ratings were denied in this case.  The clinical evidence and medical opinions fail to show that the disability picture created by the left knee disability, in isolation, is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the schedular ratings presently assigned to the Veteran's service-connected left knee DJD adequately reflects the state of its impairment for the period to which they are applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration with regard to this issue.
 
III.  Entitlement to service connection for a chronic right knee disability, claimed as secondary to service-connected DJD of the left knee.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis (to include degenerative joint disease), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis, including degenerative joint disease, is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology for this disease is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

As relevant, the Veteran's service treatment records show that his lower extremities were clinically normal on enlistment examination in December 1974 and that he denied having any history of knee trouble.  He entered active duty in June 1975 and during active service, the medical records reflect that he received treatment on numerous occasions for complaints relating to only his left knee following an injury to this joint.  No treatment for an injury or complaints relating to his right knee is indicated at any time during the entirety of his military service.  On separation examination in February 1981, his lower extremities were examined and found to be normal.  While the Veteran reported having a history of knee trouble on his medical history questionnaire, the examining clinician determined at the time that this history pertained only to the Veteran's left knee.  No clinical history of a right knee injury or recurrent disabling right knee symptoms is indicated in the service treatment records.  The Veteran was honorably separated from active duty in May 1981.

Post-service medical records do not show treatment for right knee complaints or a diagnosis of arthritic or degenerative joint disease involving the right knee within the first year following the Veteran's discharge from military service in May 1981.

The report of a May 1993 VA orthopedic examination, while noting the Veteran's complaints of persistent left knee pain, is completely silent as to any complaints relating to his right knee.  

By rating decision dated in August 1993, the Veteran was granted service connection for ossification of the left knee.  This disability has since been characterized as DJD of the left knee.

In November 2007, the Veteran filed his original claim for VA compensation for a chronic right knee disability.  His essential contention is that his current right knee disability was caused by having to compensate for his service-connected left knee disability.

Thereafter, the earliest clinical notation of treatment for right knee symptoms of record is the report of a March 2008 VA orthopedic examination, which presented a diagnosis of advanced degenerative joint disease of the right knee, with probably old knee traumatic changes and evidence of ossification versus Osgood-Schlatter disease process in the right tibial tuberosity and evidence of a fracture deformity of the right fibula neck that likely represented a healed fracture.  Significantly, the examining physician characterized the degenerative changes observed in the Veteran's right knee as being more advanced as compared to his left knee.  The physician opined in the March 2008 report that he did not consider the degenerative changes observed in the Veteran's right knee to be secondarily related to his service-connected left knee DJD.   

Subsequent private medical records dated 2008 - 2012 show that the Veteran was treated for bilateral knee complaints associated with degenerative joint disease, which included corticosteroid injections into each knee and prescribed use of a supportive knee brace.  Private medical imaging studies of his right knee include an October 2012 MRI report showing the presence of degenerative medial meniscus tear, medial subluxation of the meniscus, medial collateral ligament sprain, bone bruise on the medial aspect of the proximal tibia, and degenerative cysts of the proximal tibia.

On VA examination in April 2013, the examining physician, after having reviewed the Veteran's claims file and examined him, determined that the degenerative disease and changes of his right knee that were noted on examination and in the medical record were less likely than not (i.e., less than 50 percent probability) proximately due to the result of the Veteran's service-connected left knee DJD.  The stated rationale for this opinion was as follows:

The Veteran's right knee condition - degenerative osteoarthritis - is not related to or aggravated by his left knee as even the Veteran himself admits, since it had its [reported] onset after a separate incident. . . [that occurred] about a year after his [service-connected] left knee injury.  [T]he Veteran did not seek any further treatment after the initial recovery period after the onset of the injury until [over] 20+ years later.  Currently, the Veteran definitely has significant tricompartmental arthritis in both knees, but as to etiology, my opinion is that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected [left knee DJD], but rather [is] related to his [post-service] civilian occupation. . . working on his knees and climbing ladders [as part of] his job as a[n] [air conditioning] installation and heating system maintenance worker.

The above VA physician also presented an additional opinion in May 2013, stating that it was not at least as likely as not that the Veteran's service-connected left knee DJD aggravated, which is to say permanently worsened, his nonservice-connected right knee disability beyond its natural progression.  In his rationale, the opining physician stated:

The current increased manifestations of the veteran's right knee [disability] with obvious tricompartmental degenerative joint disease on [X-ray] are worse than that of the [service-connected] left knee.  I am hard pressed to justify that his [left knee] disability would have caused or aggravated the right knee to become worse than the initial disability that the veteran was trying to relieve himself of, by trying to favor the contralateral less painful knee.  [A] more realistic picture in my opinion would be that his vocation after he was discharged from service predisposed him for the degenerative changes that [exist], especially with impressive osteophyte formations on the anterior aspects of the bilateral patella, likely from years. . . the veteran spent on his knees at work.  I do not think that negligible amount of degenerative changes that would have been present in [the] immediate post-injury period in the [service-connected] left knee would have in any shape or form aggravated the right knee beyond its natural progression of arthritis.

In addition to claiming that his right knee was etiologically related to his service-connected left knee, the Veteran also claims onset of his right knee disability in service due to an injury, stating that the March 2008 VA X-ray report indicating the presence of radiographic findings representing a healed fracture with residual deformity at the site of the fracture is evidence of an old traumatic injury that he alleges was incurred in service.

The Board has considered the foregoing evidence and also the Veteran's contentions.  We conclude that the weight of the evidence is against the Veteran's claim for service connection for a chronic right knee disability.  The Veteran's service medical records, while showing ample treatment notes for complaints relating to his left knee, are completely silent as to any treatment for injury or complaints associated with his right knee.  Post-service medical records do not show any arthritic joint disease involving his right knee manifest to a compensable degree within one year following separation from service in May 1981, nor is any chronic right knee disability noted on VA examination a dozen years later in May 1993.  The evidence does not objectively demonstrate the presence of a chronic orthopedic disability affecting the Veteran's right knee until 2008, and there is also no objective medical opinion that directly links the Veteran's current right knee disability with his period of active duty.  Accordingly, the Board denies the Veteran's claim for service connection for a chronic right knee disability, to include arthritis and degenerative joint disease, on both a direct and presumptive basis.  See 38 C.F.R. § 3.303, 3.307, 3.309 (2015).  

Consideration has also been given to the Veteran's allegation that he sustained an undocumented right knee injury in service and thereafter experienced continuity of right knee symptomatology to the present day for purposes of establishing chronicity with active service.  The clinical evidence dated in 2008 indicates that he had radiographic evidence of a healed fracture of his right knee and the Veteran's assertion that this was a residual of an old fracture that he claims was incurred in service.  However, the Board finds that the clinical evidence contemporaneous to his active service and the one-year period immediately following his separation from service is far more probative regarding the question of the medical state of the Veteran's right knee at the time.  This clinical evidence demonstrates that the Veteran's right knee was neither injured in, nor disabled during service or for many years thereafter.  As this documented evidence contemporaneous to service contradicts the Veteran's historical assertions, the Board finds to be not credible the Veteran's account of injuring his right knee in active duty and experiencing chronic right knee symptoms thereafter.  His statements therefore do not establish onset of right knee symptoms in service with continuity and chronicity of right knee symptoms thereafter.  38 C.F.R. § 3.303(b) (2015); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007);  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board has considered the Veteran's assertion that his current right knee disability is secondary to, or aggravated by his service-connected left knee DJD.  However, the clinical evidence establishes that there is no such causative or aggravatory relationship between his left and right knee disabilities and that the two orthopedic disability developed separately and independently of the other.  The VA physicians' opinions of March 2008 and April - May 2013 clearly, consistently, and unanimously state that the nonservice-connected right knee is actually more severely disabled than the service-connected left knee and that the examiners found it unlikely that the less-disabling left knee DJD could somehow cause or permanently worsen the significantly more severe right knee.  If anything, the April - May 2013 opinions attribute the Veteran's right knee disability to the duties and physical activities associated with his post-service vocation as an air conditioning and heating systems installer and maintenance worker, which involved climbing ladders and spending hours working on his knees.  The Board places greater probative value and weight on the opinion of the VA physician who examined the Veteran in April - May 2013, due to the advantage in perspective that he had in reviewing the Veteran's clinical history and because of the detailed supportive rationale, based on the facts of the case, which accompanied his opinion.

Accordingly, the Board finds that the preponderance of the clinical evidence is against the Veteran's claim for VA compensation for a chronic right knee disability on both a direct basis and as secondary to his service-connected left knee DJD.  The claim for service connection in this regard is thusly denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

To the extent that the Veteran attempts to relate his current disabling right knee diagnoses to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  The records clearly establish his duties during service as a machinist and his post-service vocation in the heating and cooling systems industry.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the actual etiology, time of onset, and degree of severity at time of onset of his right knee disability fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his current orthopedic disability of his right knee to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal diseases of the musculoskeletal system or present probative opinions as to their causes and etiology).


ORDER

An increased rating in excess of 10 percent for DJD of the left knee is denied.

Service connection for a chronic right knee disability, to include as secondary to service-connected DJD of the left knee, is denied.


REMAND

As relevant, a June 2013 rating decision denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran commenced an appeal of this denial by filing a timely notice of disagreement specifically addressing this matter, which was received by VA in May 2014.  Thereafter, a January 2015 rating decision denied his claim for service connection for tinnitus and a chronic right shoulder disability, and denied his application to reopen his previously denied claims for VA compensation for bilateral hearing loss, a chronic left shoulder disability, and a chronic low back disability for failure to submit new and material evidence.  The Veteran commenced an appeal of these denials by filing a timely notice of disagreement specifically addressing each of these matters, which was received by VA in May 2015.  However, the Board's review of the hardcopy of the Veteran's claims file as well as the claims file as it appears on the VBMS and Virtual VA electronic databases confirms that no statement of the case has been provided to the Veteran and his representative addressing any of these issues presented in the paragraph above, in response to his timely filed notices of disagreement.  Accordingly, the Board must to remand these issues to the RO/AOJ so that the Veteran and his representative may be provided with the appropriate statement of the case, in compliance with 38 C.F.R. §§ 19.26(d), 19.29 (2015).  See also Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, it is incumbent upon the Veteran to timely perfect his appeal with regard to each of these issues and, if he does so, the Board will have appellate jurisdiction over only those specific matters that the appellant has filed a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2015).

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

In response to the Veteran's timely filed notices of disagreement, the RO/AOJ should provide the appropriate statement of the case to the Veteran and his representative addressing the following issues: entitlement to service connection for hypertension, tinnitus, and a chronic right shoulder disability; and whether new and material evidence has been submitted to reopen his previously denied claims for VA compensation for bilateral hearing loss, a chronic left shoulder disability, and a chronic low back disability.

The Veteran must be advised of the time limit in which he may file a substantive appeal with respect to each of the aforementioned issues.  Then, only if an appeal is timely perfected with respect to each issue, should the issue being specifically appealed be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


